BARTCH, J.
The appellant wastriedfor and convicted of the crime of robbery. Upon being sentenced to imprisonment in the penitentiary for a term of thirteen years, he appealed to this court. He contends that the information under which he was prosecuted does-not charge the crime of robbery, and that he was erroneously convicted of that offense. The information-herein is the same as the one in the case of State v. Ezra Davis et al., 28 Utah 10, 76 Pac. 705. The decisive-questions presented herein were all presented and decided in that case, and we refer for our opinion herein to that opinion. Upon the authority of that case, therefore, this judgment must be reversed, and the cause remanded, for further proceedings in accordance with that opinion. It is so ordered.
BASKIN, C. J., and McCARTY, J., concur.